Gray, O. J.
The rulings at the trial were correct. The notice required by the St. of 1877, c. 234, §§ 3, 4, before bringing an action for an injury occasioned by a defect in a highway, may be given by the person injured, or by any other person in his behalf; and, if the person injured is neither physically nor mentally incapacitated to give such notice himself or through another person, is a condition precedent to the right of action. Kenady v. Lawrence, 128 Mass. 318. Gay v. Cambridge, 128 Mass. 387. Larkin v. Boston, 128 Mass. 521. The case at bar does not present the question what might be the effect if the person injured continued to be so incapacitated for two years after the injury.

Judgment on the verdict.